Citation Nr: 1009720	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  02-17 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for left knee pain, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 




INTRODUCTION

The Veteran had active service from November 1989 to June 
1993.  The record indicates that the Veteran served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War from December 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  The case was remanded to the RO in 
October 2004 for further development.  Following completion 
of the development, the RO continued to deny all of the 
claimed benefits and the case was returned to the Board for 
further consideration.  In a September 2007 Board decision, 
the Board denied service connection for PTSD, and 
disabilities manifested by elevated liver function tests; 
left knee pain; shortness of breath; insomnia, night sweats, 
and fatigue; arthralgias; and feelings of paralysis, to 
include as due to undiagnosed illness.  The Veteran then 
filed a timely appeal to the United States Court of Appeals 
for Veterans Claims (Court), and pursuant to a March 2009 
Memorandum Decision, the Court vacated and remanded the 
issues of entitlement to service connection for PTSD and a 
left knee disability, and dismissed the issues of entitlement 
to service connection for disability manifested by elevated 
liver function tests, shortness of breath, insomnia, night 
sweats, and fatigue, arthralgias, and feelings of paralysis, 
to include as due to undiagnosed illness.  Consequently, the 
dismissed issues are no longer subjects for further appellate 
review.  

The remaining issues of entitlement to service connection for 
PTSD and left knee pain, to include as due to an undiagnosed 
illness, are REMANDED to the VA RO.  VA will notify the 
Veteran if further action is required.


REMAND

Turning first to the issue of entitlement to service 
connection for PTSD, in its Memorandum Decision, the Court 
determined that remand was warranted to obtain the unit 
records for the 23rd Engineering Battalion during the period 
of December 1990 to June 1991.  More specifically, the Court 
noted that the Veteran's claimed stressors of being exposed 
to dead bodies and destruction, the repeated firing of 
missiles and guns, and driving through mine fields reportedly 
occurred while the Veteran was assigned to this unit between 
December 1990 and June 1991, and that no effort had been made 
to obtain the unit records for this time period.  
Consequently, the Board finds that the U.S. Army and Joint 
Services Records Research Center (JSRRC), or any other 
appropriate facility, should be contacted for the purpose of 
obtaining the unit history for Company "B," 23rd 
Engineering Battalion, 7th Corp, for the period of December 
1990 to June 1991.  

In this regard, the Veteran's representative additionally 
contends that the Veteran's unit was exposed to dead bodies 
and destruction as part of the ground operations in the 
Persian Gulf conducted by the 3rd Armored Division over the 
period of February 24-28, 1991.  As a result, he believes 
that it would also be helpful to obtain the command level 
records of the 3rd Armored Division for this period, which 
may reflect the number of enemy vehicles destroyed and 
recovered, and the number of enemy killed and captured.  The 
Board agrees that such information may be helpful and that 
records confirming that the Veteran's unit actually 
participated in ground operations as part of the 3rd Armored 
Division would also be of assistance.  Therefore, JSRRC 
should also be requested to provide any command level records 
of the 3rd Armored Division, which reflect the number of 
enemy vehicles destroyed and recovered, the number of enemy 
killed and captured, and/or that the 23rd Engineering 
Battalion actually participated in ground operations as part 
of the 3rd Armored Division in the Persian Gulf over the 
period of February 24-28, 1991.  

In the event that a stressor is verified, the RO should note 
that for the record and then schedule the Veteran for a VA 
psychiatric examination in order to ascertain whether he has 
PTSD as the result of such verified stressor.  

Turning next to the Veteran's claim for service connection 
for a left knee disability, the Memorandum Decision 
determined that remand was required because VA failed to 
obtain the Veteran's Social Security Administration (SSA) 
disability claim records.  Consequently, the Board will 
remand the claim for this purpose.  

Additionally, as a result of the June 2001 VA X-ray findings 
of mild degenerative changes of both knees, and the December 
2004 VA examiner's diagnosis of left knee arthritis, the 
Veteran's statements regarding continuity of relevant 
symptoms, and the fact that the December 2004 VA examiner did 
not provide an opinion as to whether the Veteran's left knee 
was directly related to service, the Board finds that the 
Veteran should also be afforded a new VA examination and 
opinion as to whether any current left knee disability is 
directly related to active service. 

While on remand, an effort should also be made to obtain 
additional VA treatment records for the Veteran, dated since 
December 2004.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to 
obtain additional VA treatment records 
for the Veteran, dated since December 
2004.

2.  The SSA should be contacted and 
requested to provide a copy of its 
decision awarding benefits to the 
Veteran, in addition to all supporting 
medical and other documentation that 
was utilized in rendering the SSA's 
decision.

3.  Contact JSRRC or any other 
appropriate facility in order to obtain 
the unit history of Company "B," 23rd 
Engineering Battalion, 7th Corp, for 
the period of December 1990 to June 
1991.  JSRRC should also be requested 
to obtain any command level records of 
the 3rd Armored Division, which reflect 
the number of enemy vehicles destroyed 
and recovered, the number of enemy 
killed and captured, and/or that the 
23rd Engineering Battalion actually 
participated in ground operations as 
part of the 3rd Armored Division in the 
Persian Gulf over the period of 
February 24-28, 1991.  

4.  In the event that a stressor is 
verified, the RO should note that for 
the record and schedule the Veteran for 
a VA psychiatric examination in order 
to ascertain whether he has PTSD as the 
result of such verified stressor(s).  
In considering whether the Veteran 
meets the criteria for a diagnosis of 
PTSD, only the verified stressor(s) may 
be considered.  The claims folder must 
be made available to the examiner for 
review and that it was available should 
be noted in the opinion that is 
provided.

The diagnosis should be in accordance 
with the American Psychiatric 
Association's: Diagnostic and 
Statistical Manual of Mental Disorders-
IV (DSM-IV).  All necessary special 
studies or tests, including 
psychological testing and evaluation, 
are to be accomplished.

The examiner must express an opinion as 
to whether the Veteran meets the 
criteria for PTSD contained in DSM-IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the Veteran and 
established as having occurred during 
the Veteran's active service.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Make arrangements for the Veteran 
to be afforded an appropriate 
examination to determine the nature and 
etiology of any current left knee 
disorder.  The claims folder must be 
made available to the examiner for 
review and its availability should be 
noted in the opinion that is provided.  
All indicated studies should be 
conducted, and all findings reported in 
detail.

The examiner should state whether it is 
at least as likely as not (50 percent 
or greater) that any current left knee 
disorder had its onset during active 
service or is related to any in-service 
disease or injury.  In this regard, the 
examiner is to assume that the Veteran 
is a credible historian with respect to 
his statements of continuing 
symptomatology.  

A detailed rationale for any opinion 
should be provided.  

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, the Veteran's 
service connection claim should be 
readjudicated.  If the claims remain 
denied, the Veteran and his attorney 
should be issued a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



